DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Response to Amendment
Claims 1 and 3-21 are pending. The prior art rejections are maintained. Claims 11-12 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-10, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niessner (US 2016/0312022; with priority to PCT/EP2014/078494 (WO 2015/091817), in view of Keestra (WO 2014095598 with all citations to US 2015/0340122) and Daute (WO 2016/004985 with all citations to US 2017/0144222).

Niessner teaches a method substantially as claimed. Niessner does not teach wherein the polymer composition contains 0.5 to 10 wt.% of a matting agent; wherein the reminder of the polymer compositions consists of a thermoplastic elastomer containing monomer units dimerised fatty acids and/or a diamine derived there from; wherein the thermoplastic elastomer contains hard segments and soft segments, wherein the hard segments consist of polyester units and/or polyamide units.  
However, in the same field of endeavor of extruding a thermoplastic elastomer, Keestra teaches providing a polymer composition ([0039]); extruding the polymer composition through a nozzle ([0039-40]; characterized in that the polymer composition contains 0.1 - 3 wt.% of a mold release agent and/or an external lubricant (0.1-3 wt.% erucamide, abstract, [0004], 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Niessner to be the composition of Keestra because [0012] of Daute teaches that extrusion feedstock for 3D printing should have good extrusion properties and good adhesion and [0021] of Keestra teaches that the composition of Keestra provides for very strong adhesion, [0028] of Keestra teaches that the composition’s inclusion of external lubricant reduces pressure in an extruder die (and therefore has good extrusion properties), and [0005] of Keestra teaches the composition provides for an appealing, highly aesthetic appearance. Additionally, the composition of Niessner shares similarities with Keestra and therefore the substitution does not dramatically alter the method of Niessner.
Regarding claim 3, Niessner as modified teaches wherein the polymer composition contains an acid amide (erucamide, Keestra [0029]).
Regarding claim 4, Niessner as modified teaches wherein the polymer composition contains erucamide (erucamide, Keestra [0029]).
Regarding claims 5-7, Niessner as modified does not specify the shore D hardness of the polymer composition. However, the composition of Keestra teaches a polymer composition 
Regarding claims 8-9, Niessner as modified teaches wherein the dimerized fatty acid contains 36 carbon atoms (36 is preferable, [0023] of Keestra]).
Regarding claim 10, Niessner as modified teaches wherein the thermoplastic elastomer contains 40 - 80 wt. % of polybutylene terephthalate hard segments and between 20 and 60 wt. % of monomer units of dimerised fatty acid ([0025] of Keestra).
Regarding claim 13, Niessner as modified teaches wherein the matting agent comprises talcum or silica particles having an average size on a weight basis of between 1 and 10 microns (Keestra [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Niessner because [0025-26] of Keestra teaches silica particles having an average size on a weight basis of between 1 and 10 microns and because [0026] of Keestra teaches such silica particles are suitable for use as matting agents, at least in the specific context of extruding thermoplastic elastomers containing polybutylene terephthalate and monomers of dimerised fatty acid ([0025] of Keestra).

Regarding claim 15, Niessner as modified teaches wherein the external lubricant comprises erucamide, (Keestra [0029]).
Regarding claim 16, Niessner as modified teaches wherein the polymer composition contains from 0.4 wt.% to 2 wt.% of the mold release agent and/or external lubricant (Keestra [0029]).
Regarding claim 17, Niessner as modified teaches wherein the polymer composition contains from 3 wt.% to 8 wt.% of the matting agent (Keestra [0026]).
Regarding claim 18, Niessner as modified teaches wherein the polymer hard segments consist of monomer units derived from at least one aliphatic, aromatic, or cycloaliphatic dicarboxylic acid (polybutylene terephthalate, Keestra [0025]).
Regarding claim 19, Niessner as modified teaches wherein the hard segments have a melting temperature or glass transition temperature of at least 170°C (polybutylene terephthalate, Keestra [0025]; polybutylene terephthalate has a melting temperature or glass transition temperature of at least 170°C).
Regarding claim 20, Niessner as modified teaches wherein the hard segments consist of monomer units derived from the aromatic dicarboxylic acid and an alkylene diol, wherein the aromatic dicarboxylic acid is selected from the group consisting of terephthalic acid, isophthalic acid, phthalic acid, 2,6-naphthalenedicarboxylic acid and 4,4-diphenyldicarboxylic acid, and mixtures thereof (hard segments are polybutylene terephthalate Keestra [0025]).
.
Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that Niessner cannot be modified to use the composition of Keestra because the composition of Keestra is beyond the teachings of Niessner. Applicant argues that the polybutylene terephthalate composition of Niessner must be at least 87 wt% to be within the scope of the claim. Of note, the specific content of PBT overlaps with that recited in claim 10. Irrespective of whether polymer A of Niessner is also a thermoplastic elastomer and thus is combined with PBT for the total thermoplastic elastomer content, the rejection modifies Niessner to replace the composition with one of Keestra which teaches all of the limitations relating to composition. Niessner’s deficiencies for its composition is therefore remedied by the modification.
Focusing on the composition taught in Niessner amounts to attacking the reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The modification is proper because, as noted above, [0012] of Daute teaches that extrusion feedstock for 3D printing should have good extrusion properties and good adhesion and [0021] of Keestra teaches that the composition of Keestra provides for very strong 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                      

/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726